Citation Nr: 0030687	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
at the base of the tongue due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The case was previously before the Board in January 1999, 
when it was remanded for examination of the veteran, medical 
opinion and further adjudication.  The requested development 
was completed.  


REMAND

The law and regulations provide presumptions for certain 
listed diseases resulting from exposure to Agent Orange.  The 
veteran's squamous cell carcinoma at the base of the tongue 
is not one of the disabilities on the list providing 
presumptions.  38 C.F.R. § 3.309(e) (2000).  Therefore the 
presumptive analysis does not apply.  

The veteran's claim for service connection for squamous cell 
carcinoma at the base of the tongue must be given the usual 
analysis for service connection claims.  Service connection 
is granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(16), 1110 (West 1991).  That means that for a claim of 
service connection, there must be evidence of a current 
disability, evidence of disease or injury during service and 
evidence of a link between the two.  Further, the evidence 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
directed VA to seek the assistance of the National Academy of 
Sciences (NAS) in determining the effects of Agent Orange.  
Pursuant to that law and the research of NAS, VA published 
the following in November 1999:  

Basal Cell and Squamous Cell Carcinomas 

The most compelling study reviewed by NAS 
was a Canadian community case-control 
study (Gallagher RP, Bajdik CD, Fincham 
S, Hill GB, Keefe AR, Coldman A, McLean 
DI, 1996.  Chemical exposures, medical 
history, and risk of squamous and basal 
cell carcinoma of the skin.  Cancer 
Epidemiology, Biomarkers and Prevention 
5(6): 419-424.), which found an increased 
risk for squamous cell carcinoma, but not 
basal cell carcinoma, in individuals 
exposed to herbicides (OR=1.5, CI 1.0-
2.3).  The risk increased with increasing 
lifetime exposure.  However, neither 
control for confounders nor assessment of 
exposure were adequate.  Moreover, the 
findings in this study are in conflict 
with the earlier findings in the Ranch 
Hand study (Wolfe WH,  Michalek JE, Miner 
JC, Rahe A, Silva J, Thomas WF, Grubbs 
WD, Lustik MB, Karrison TG, Roegner RH, 
Williams DE, 1990.  Health status of Air 
Force veterans occupationally exposed to 
herbicides in Vietnam.  I. Physical 
health. Journal of the American Medical 
Association 264:1824-1831.) of  an 
increased incidence of basal cell 
carcinoma, but not squamous cell 
carcinoma.  The study of Swedish 
fishermen (Svensson et al., 1995) showed 
a statistically significant increase in 
the incidence of such cancers (RR=2.3, CI 
1.4-3.5) among the fishermen who ate more 
of the fish potentially containing higher 
levels of organochlorine compounds.  
However, this study  provided no 
measurements of the levels of TCDD or 
arsenic in either fish or fishermen.  
Other studies reviewed by NAS generally 
reported no statistically significant 
increases of basal cell or squamous cell 
carcinomas in exposed groups.  Again, NAS 
did not feel that the evidence warranted 
altering its prior determination that 
there was inadequate or insufficient 
evidence of an association between 
exposure to herbicide agents and the 
subsequent development of basal cell and 
squamous cell carcinomas.  

Accordingly, based on all available 
evidence, the Secretary [of VA] has found 
that the credible evidence against an 
association between these skin cancers 
(malignant melanoma, basal cell 
carcinoma, and squamous cell carcinoma) 
and herbicide exposure outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  

64 Fed. Reg. 59242, Nov. 2, 1999.   

The veteran has present three doctors' statements concerning 
the connection between squamous cell carcinoma at the base of 
the tongue and exposure to Agent Orange.  Dr. Ange opined 
that "there is a reasonable consideration that this current 
neoplasm may well be associated with herbicide exposure..."  
Dr. Crawley wrote that "medical judgment lead me to believe 
that if there is an association between exposure to Agent 
Orange and the development of cancer in the respiratory 
system, development of cancer at the base of the tongue could 
just as easily have occurred and would have the same 
relationship to the herbicide."  Dr. Haraf stated "the 
indirect conclusion that Agent Orange precipitated this 
malignancy has a strong possibility."  

The veteran has asserted that he was in areas sprayed with 
Agent Orange.  Since the veteran does not have one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2000), there is no 
presumption that he was exposed to Agent Orange.  Cf. 
38 C.F.R. § 3.307(a)(6)(iii) (2000).  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) gives VA a heightened duty to obtain 
Federal records.  However, the claimant also has duties and 
must identify the information sought.  In this case, the RO 
requested exposure information in February 2000 and the 
veteran did not respond.  The RO should make another attempt 
to assist the veteran in the development of the claim.  

The case is REMANDED to the RO for the following:  

1.  The RO should again ask the veteran 
to provide information as to his exposure 
to Agent Orange.  

2.  Regardless of the veteran's response, 
or failure to respond, the RO should 
determine if the veteran was in areas 
where Agent Orange was sprayed.  

3.  The veteran is informed that VA has 
requested that he supply information 
concerning areas of exposure and his 
potential exposure.  The veteran is 
placed on notice that this evidence has 
not been received.  He is hereby given an 
opportunity to present the evidence.

4.  The veteran is informed that he was 
requested to have his physicians identify 
epidemiological studies or other evidence 
to support their opinions that the 
squamous cell carcinoma may be related to 
Agent Orange exposure.  The veteran is 
informed that such evidence was not 
received and he is provided an 
opportunity to submit such evidence.

5.  The veteran and representative are 
requested to comply with the prior 
requests for evidence.

6.  All development must be in accordance 
with Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See Veterans Benefits 
Administration Fast Letter (00-87), 
November 17, 2000.   

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 7 -


